Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 04, 2022

The Court of Appeals hereby passes the following order:

A22A1313. YEVETTE FREEMAN v. MARY HALL FREEDOM HOUSE, INC.

      This case began as a dispossessory proceeding in magistrate court. The
magistrate court ruled that landlord Mary Hall Freedom House, Inc., was entitled to
a writ of possession, and Yevette Freeman appealed to the state court. The state court
found in favor of the landlord, and this Court dismissed Freeman’s attempts to seek
appellate review of that ruling. See Case Nos. A20A1912 (June 5, 2020) &
A20D0438 (Aug. 7, 2020). The state court subsequently issued a writ of possession
in favor of the landlord, and Freeman filed this direct appeal.
      Pretermitting whether the appeal is untimely,1 we lack jurisdiction due to
Freeman’s failure to comply with the discretionary appeals procedure. When a state
court ruling involves a de novo appeal from a magistrate court decision, an appellant
is required to follow the discretionary appeals procedure. See OCGA § 5-6-35 (a)
(11); Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82, 82 (453 SE2d 119)
(1995); Handler v. Hulsey, 199 Ga. App. 751, 751-753 (406 SE2d 225) (1991).
“Compliance with the discretionary appeals procedure is jurisdictional.” Smoak v.
Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).




      1
        The state court issued the writ of possession on October 5, 2021. Freeman
filed several motions seeking relief from the writ, which the state court denied on
February 21, 2022. Freeman filed her notice of appeal on February 23, 2022.
     Freeman’s failure to follow the required procedure deprives us of jurisdiction
over this appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/04/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.